RIVERPARK FUNDS TRUST RiverPark/Gargoyle Hedged Value Fund A series of RiverPark Funds Trust May 1, 2012 Supplement to the Prospectuses and Statement of Additional Information dated March 30, 2012 IMPORTANT INFORMATION ABOUT RIVERPARK/GARGOYLE HEDGED VALUE FUND Please note that, notwithstanding the supplement filed on March 30, 2012, as of May 1, 2012, the Retail Class Shares and the Institutional Class Shares of the RiverPark/Gargoyle Hedged Value Fund included in the Prospectus dated March 30, 2012, are available for sale.The Fund’s Class C Shares remain unavailable for sale at this time. Please retain this Supplement with your Prospectus for future reference.
